Case 8:19-cv-00449-CEH-JSS Document 206 Filed 10/29/20 Page 1 of 2 PageID 4028




                     8:199UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 WAHEED NELSON,                                    Case No. 8:19-cv-449-T-36JSS
        Plaintiff,
 vs.
 BOB GUALTIERI, capacity as Sheriff of
 Pinellas County, Florida, DEPARTMENT OF
 CORRECTIONS, CORIZON LLC, MAXIM
 HEALTHCARE SERVICES, INC.,
 MATTHEW SWICK M.D., ALL FLORIDA
 ORTHOPEDICS ASSOCIATES, P.A., and
 WITCHNER BELIZAIRE M.D.,
        Defendants.

    AMENDED JOINT STATUS REPORT ON ATTORNEY’S MEETING
      ON MOTIONS SET FOR HEARING ON OCTOBER 29, 2020

       The Parties, WAHEED NELSON, FLORIDA DEPARTMENT OF

 CORRECTIONS (FDOC), CORIZON, and WITCHNER BELIZAIRE, through

 undersigned counsel, met to try to resolve outstanding discovery issues set for

 hearing on October 29, 2020.

       As to Defendant FDOC, ECF 170: Plaintiff and Defendant FDOC resolved

 the following issues related to this Motion to Compel: Interrogatories 2, 3 and 5,

 and RFP 2, 3, and 10. The parties anticipate that the issues relating to RFP 7 would

 be resolved with the production of Health Services Bulletins.

       As to Defendant Belizaire, ECF 189: Plaintiff and Defendant Belizaire

 resolved all issues related to this Motion to Compel.

                                           1
Case 8:19-cv-00449-CEH-JSS Document 206 Filed 10/29/20 Page 2 of 2 PageID 4029




       As to Corizon, ECF 191: Plaintiff and Defendant Corizon resolved the

 following issues relating to this Motion to Compel: Plaintiff and Defendant

 Corizon resolved the following issues relating to this Motion: Interrogatories 3, 4,

 7, 10, 11, and 15, and no RFPs. The parties anticipate that the issues relating to

 Interrogatory 6 will be resolved by the time of hearing.

       Counsel for Sheriff Gualtieri did not attend.

       Respectfully Submitted,

  /s/ Linda Bellomio Commons                   /s/Gregg A. Toomey
  Law Offices of Linda Bellomio                Florida Bar No. 159689
  Commons                                      The Toomey Law Firm LLC
  Florida Bar No: 0778346                      The Old Robb & Stucky Building
  P.O. Box 340261                              1625 Hendry Street, Suite 203
  Tampa, Florida 33694                         Fort Myers, FL 33901
  T: (352) 610-4416                            Phone: 239.337.1630
  Fax: (813) 265-3010                          Fax: 239-337.0307
  Service E-mail: lcommons@aol.com             gat@thetoomeylawfirm.com
  Secondary email:                             alr@thetoomeylawfirm.com
  Dheiser1@gmail.com                           hms@thetoomeylawfirm.com

 /s/James V. Cook                              Attorneys for Defendants Corizon,
 Florida Bar Number 0966843                    FDOC and Belizaire
 Law Office of James Cook
 314 West Jefferson Street
 Tallahassee, FL 32301
 (850) 222-8080
 (850) 561-0836 fax
 cookjv@gmail.com

  Attorneys for Plaintiff

 I CERTIFY this filing was served on all counsel registered with CM/ECF.

                                                                     /s/James V. Cook


                                           2
